1.	Claims 43-65 (the claimed invention) are allowed.

                                          REASONS FOR ALLOWANCE

Based on the decision from a pre-appeal conference held on February 16th, 2021, the finality of the last office action is withdrawn.
Furthermore applicant’s arguments on page 5 from the pre-appeal conference request filed on January 29th, 2021,  which states, “the claimed invention provides an improved computing tool that involves improved computer functionality realized through a combination of innovative logical structures and logical processes specifically directed to solving a particular problem in computing technology, as detailed in the present specification and noted by Appellant in the ROA. This is not merely reciting “apply it”” are persuasive.
Therefore, the 35 U.S.C 101 rejection for the claimed invention is withdrawn.

The claimed invention is non-obvious as nothing in the prior art of record would suggest
that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant's disclosure.

Most relevant prior art:
1) US Patent 6,725,446 to Hahn et al, discloses, “A method and system for integrating plural disparate information sources into a single stream of information using middleware. Data received from real-time sources (e.g., stock quotes) is given priority 
2)  US 2008/0243675 to Parsons et al, discloses, “ Methods and systems for processing financial market data using reconfigurable logic are disclosed. Various functional operations to be performed on the financial market data can be implemented in firmware pipelines to accelerate the speed of processing. Also, a combination of software logic and firmware logic can be used to efficiently control and manage the high speed flow of financial market data to and from the reconfigurable logic. 
3)  US Patent 5,987,432 to Zusman et al, discloses, “ A central ticker plant system for distributing financial market data that receives ticker feed data from many exchanges throughout the world, processes and formats the received data and then distributes or broadcasts the data to regional customers in the form of securities transactional data denoting the security identity and related transactional data. The central ticker plant system is fault-tolerant because of novel hardware redundancy and multi-thread software processing architecture and operates continuously during hardware and software maintenance and repair, ensuring that every financial market data message received from the exchanges is included within 500 milliseconds in broadcast output.

                                                              CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/18/2021